Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/02/2022.
Claims 1-9, 11-18 and 20-22 are allowed in this office action.

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.   The Claims of the application has been amended as follows:
In Claim 11, line 1, “claim 10” has been changed to –claim 1--;


Allowable Subject Matter
Claims 1-9, 11-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A packaging machine for producing packs with a group of cigarettes as pack content, having individual separable manufacturing units which are arranged adjacent to one another on a manufacturing line and which are separable from one another in each case respective regions between them each of the separable manufacturing units and are removable from the manufacturing line as required, wherein the packaging machine can be converted from a first configuration, in which a first pack type can be manufactured, into a second configuration, in which a second pack type which differs from the first pack type can be manufactured, by removing at least one of the separable manufacturing units from the manufacturing line, by replacing at least one of the separable manufacturing unit units with another one of the separable manufacturing units  and/or by adding at least one further of the separable manufacturing unit units to the manufacturing line, wherein the packaging machine, in the first configuration, has at least the following in succession in a manufacturing flow direction: a separable forming unit for forming cigarette groups; namely a forming unit; a first separable folding unit, in which an inner blank composed of cardboard or of some other material suitable for forming a dimensionally stable inner pack is folded around the respective cigarette group so as to form an inner pack; a separable sealing inner pack unit  adjoining the first folding unit, in which a sealing inner pack of a first type is formed in each case from the inner pack or in which a sealing inner pack of the first type is folded into a final state or in which in each case one sealing inner pack of the first type comprising the inner pack is formed, wherein the separable sealing inner pack unit has a turning device which rotates the respective inner or sealing inner pack with the cigarette group integrated therein within a conveying plane in which the cigarette group is conveyed in the region of the turning device, or within a horizontal plane parallel thereto, through 180 degrees, which can be in a single 180 degrees rotation or in two 90 partial rotations; a second separable folding unit, in which an outer blank composed of cardboard or of some other material suitable for forming a dimensionally stable (outer) pack is in each case folded around the sealing inner pack of the first type in each case so as to form an outer pack; and a separable curing unit adjoining the second separable folding unit, in which adhesive between folding tabs, which have been adhesively bonded to one another, of the respective outer blank of the outer pack can cure. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731